DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-14, 19-27, 29-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,470,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are directed to the production of protein product that includes the steps of:
--homogenizing the animal muscle tissue and water, to thereby obtain a homogenate;
-- adjusting the pH of the homogenate to solubilize the protein to obtain a solubilized liquid protein solution;
--elevating the temperature of the solubilized liquid protein solution to an internal temperature of 158°F or above for at least an instant, or to an internal temperature of 
--precipitating the protein from the chilled liquid protein solution of step D) to obtain a precipitated protein.
Claims 1, 3-7, 9-14, 19-27, 29-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,736,339 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are directed to the production of protein product that includes the steps of:
--homogenizing the animal muscle tissue and water, to thereby obtain a homogenate;
-- adjusting the pH of the homogenate to solubilize the protein to obtain a solubilized liquid protein solution;
--elevating the temperature of the solubilized liquid protein solution to an internal temperature of 158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 121 minutes such that the solubilized liquid protein solution is pasteurized, sterilized or both to obtain a solubilized liquid protein solution with a reduced pathogen level, wherein the reduced pathogen level comprises at least a reduction in salmonella by 6.5 log1o;
--precipitating the protein from the chilled liquid protein solution of step D) to obtain a precipitated protein.
Claims 1, 3-7, 9-14, 19-27, 29-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11,13-25,27-33,35-41 and 43-64 of copending Application No. 16/920,475 (reference application). Although the claims at the claims in both applications are directed to the production of protein product that includes the steps of:
--homogenizing the animal muscle tissue and water, to thereby obtain a homogenate;
-- adjusting the pH of the homogenate to solubilize the protein to obtain a solubilized liquid protein solution;
--elevating the temperature of the solubilized liquid protein solution to an internal temperature of 158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 121 minutes such that the solubilized liquid protein solution is pasteurized, sterilized or both to obtain a solubilized liquid protein solution with a reduced pathogen level, wherein the reduced pathogen level comprises at least a reduction in salmonella by 6.5 log1o;
--precipitating the protein from the chilled liquid protein solution of step D) to obtain a precipitated protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-14, 19-27 and 29-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al (WO 99/11656) hereinafter Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS).
In regard to claims 1, 7, 36, 38, 40 and 42, Hultin et al discloses a process for isolating a protein component of animal muscle tissue by mixing a particulate form of the tissue with an acidic aqueous liquid having a pH below about 3.5 to produce a protein rich solution, treating solution to effect protein precipitation with further protein recovery (Abstract). 
claims 1, 7, 36, 38, 40 and 42, Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is effected at a low pH below about 3.5, but not so low as to effect substantial destruction of proteins, preferably between about 2.5 and about 3.5 (page 5 § 3). 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

In regard to step (C) in claims 1, 7, 36, 38, 40 and 42, Hultin discloses Acid Solubilization Precipitation (ASP) process of the invention (ages 19-20). Hultin homogenizing animal muscle tissue in its dilution medium, lowering the pH of the homogenate to solubilize proteins, heating the solubilized protein to destroy possible pathogens and then raising the pH in order to precipitate proteins. In regard to step (C) in claims 1, 7, 36, 38, 40 and 42, Hultin “[a]t the stage in the process when the majority of proteins are in solution, processes such as heating (to destroy possible pathogens or enzymes), additive addition (antioxidants, polymer components, or protein crosslinkers) and/or fractionation of the proteins by size exclusion chromatography or ultrafiltration can be performed”. Therefore, Hultin discloses heating proteins between the steps of solubilization and precipitation in order to destroy possible pathogens. Therefore, Hultin discloses elevating the temperature of the solubilized liquid protein to obtain a solubilized liquid protein solution as recited in step (C) in claims 1, 7, 36, 38, 40 and 42, Hultin is silent as to the specific temperature conditions that would result in pasteurized and /or sterilized liquid protein.
However, Hultin is directed to the production of protein with improved functional properties (page 1). Hultin teaches that “… it would be desirable to provide such a process which produces a stable, functional, protein product which is particularly useful for human 
Fao.org (HEAT TREATMENT OF MEAT PRODUCTS) discloses the following:
In modern times, with longer distribution channels for meat and the popularity and steadily growing quantities of processed meat products on the markets, the hygienic aspects of heat treatment of such processed meats, which result in germ reduction, became increasingly important (page 1).
The thermal treatment at the end of the processing stage is therefore important for microbial control. It is the effective tool to reduce or eliminate the contaminating microflora (see Fig. 452) (page 1).
For processed meat products exact temperature control is indispensable, as the balance between two opposite requirements has to be found:
Heat treatment temperatures should be raised high enough to accomplish adequate microbial reduction for shelf life extension.
Heat treatment temperatures should be kept low enough to prevent deterioration of the eating Quality (page 4).
Principally, for heat treatment (also called “thermal treatment”) of meat and meat products, it can be distinguished between products which undergo
a. Heat treatment at temperatures below 100°C, mostly in the temperature range of 60 to 85°C, also called “pasteurization” or simply “cooking”.
b. Heat treatment at temperatures of above 100°C, also called “sterilization” (page 6).

Microorganisms are quickly killed when they are exposed to relatively high temperatures. Microorganisms can also be killed at relatively low hot temperatures, but longer heat treatment periods will be necessary in such cases (page 7).

Example:
Salmonella species, 100000 (105) microorganisms per gram
Treatment temperature 65°C
Decimal reduction time 6 sec
6 sec 6 sec 6 sec 6 sec 6 sec
5 -----→ 104 -----→ 103 -----→ 102 -----→ 101 --- --→100 = 30 sec
(In this example the temperature impact of 30 seconds at 65°C is needed for the elimination of the microbial load of originally 105/g) (page 7).

Table 4: Examples for heat resistance/ decimal reduction times of selected microorganisms (experimental results from various sources)
Vegetative organisms
50°C
55°C
60°C
65°C
70°C
75°C
80°C
E. coli
4-7 min
 
 
 
 
 
 
Salmonella ssp.
(average)
 
 
 
0.02-0.25 min
1.2 sec
 
 
Salmonella typhimurium
 
 
 
0.06 min
 
 
 
Salmonella senftenberg*
 
 
 
0.8-1 min
 
 
 
Salmonella typhi
 
 
 
 
 
1 sec
 
Mycobacterium tuberculosis
 
 
 
12-18 sec
 
5 sec
 
Listeria monocytogenes
 
 
5-8 min
 
0.1-0.3 min
 
 
Staph. aureus
 
 
 
0.2-2 min
 
 
2 sec
Campylobacter
1.1 min
 
 
 
 
 
 
Enterobacter
 
 
 
 
 
3 sec
 
Lactobacillus spp.
 
 
 
0.5-1 min
 
 
 
Spoilage bacteria, yeasts, moulds
 
 
 
0.5-3 min
 
 
 
Bacterial spores
100°C
105°C
110°C
121°C

Bacillus spp.
0.1-0.5 min
 
 
 

Bacillus cereus
5 sec
 
 
0.5 sec

Bacillus anthracis
15 min
 
 
 

Bacillus stearothermophilus
 
 
<300 min
4-5 min

Cl. botulinum type E
0.01 min
<1 sec
 
 

Cl. botulinum spp.
50 min
 
 
0.1-0.2 min

Cl. sporogenes
 
 
 
0.1-1.5 min



Therefore, one of ordinary skill in the art would have been motivated to modify Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS) and to employ heat treatment temperatures and times as suggested by fao.org in order to achieve desired level of pathogens 
Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Further in regard to the temperature and time recitations in claims 1, 5, and 11, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to step (D) in claims 1, 7, 36, 38, 40 and 42, it is noted that it would have been obvious to chill the heated product to at least the ambient temperature for the further safe processing of muscle protein product with bases for further pH adjustment.
Claims 1 and 17 further recite the step F) of assessing the functionality of the precipitated protein. Claims 7 and 12 further recite the step G) of assessing the functionality of the precipitated protein. Hultin discloses that “[p]rotein functionalities of most concern to food scientists are solubility, water holding capacity, gelation, fat binding ability, foam stabilization and emulsification properties” (page 1 § 3). Hultin further discloses assessing the functionality of the precipitated protein by calculating gelation properties for several protein samples (page 22). 
In regard to the de-watering and spray-drying of protein recitations in claims 6, 7, 13 and 14, Hultin discloses:
the protein in solution can be dehydrated, for example, by spray drying, to produce a functional protein for use in acid foods such as salad dressing, mayonnaise, gels or as a nutrient supplement to fruit juices, sodas, or the like (page 8 § 3).

In regard to claim 12, Hultin discloses dehydrating the recovered functional protein for further use in acid foods such as salad dressing, mayonnaise, gels or as nutrient supplement to fruit juices, sodas or the like (page 8 § 3). Hultin further discloses:
A protein powder having a pH of about 3.0 is useful in the manufacture of increased protein beverages, such as is found in fruit or sport drinks. To lower the moisture content, it is possible to precipitate the proteins at pH 5.5 and then re-acidify to pH 3.0 using, at most about one-tenth the original volume. This step was done using Atlantic cod proteins, where the protein in solution was increased from 1% to 6.1% prior to drying. This powder can also be used as an emulsifying agent in products such as mayonnaise or salad dressings (page 21 § 2).
Hence, Hultin et al di8scloses adjusting pH to a desired value after precipitation at pH 5.5 depending on the intended use of the dried protein product. Hultin et al also disclosed multiple examples of increasing pH throughout the disclosure. Therefore, one of ordinary skill in the art would have been motivated to adjust the pH of the dewatered protein to a desired range based on the intended use of the dewatered protein.
In regard to claims 3 and 9, Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

In regard to claims 4 and 10, Hultin discloses:
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5, addition of salt, the combination of salt addition and increase in pH (page 6 § 3).

Regarding the pathogen reduction recitation in claims 1, 7 and 15, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the level of salmonella reduction, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. The references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the level of pathogen reduction among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Claims 18-43 are rejected for the same reasons as stated above.



Allowable Subject Matter
Claims 18 and 28 are allowed.
Claims 1, 3-7, 9-14, 19-27 and 29-43 would be allowable upon the incorporation of the subject matter of claims 18 and 28  into the independent claims 1, 7, 36, 38, 40 and 42.
Claims 18 and 28 recite the limitation of pH ranges of food grade acid or food grade base necessary to achieve the effect of protein solubilization. This is a critical limitation. 

Response to Arguments
Claims 18 and 28 are allowed.
Claims 1, 3-7, 9-14, 19-27 and 29-43 would be allowable upon the incorporation of the subject matter of claims 18 and 28  into the independent claims 1, 7, 36, 38, 40 and 42.
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the rejection of claims 1, 3-7, 9-14, 19-27 and 29-43 are not found persuasive. 
In the Reply filed 01/12/2022, Applicant presents the following arguments:
More specifically, Hultin does not teach elevating the temperature of the solubilized liquid protein solution, or precipitated liquid protein, to “158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 121 minutes.” Critically, there is no teaching in Hultin that the claimed step of elevating the soluble liquid protein would result in a protein product that retains the functionality of uncooked, raw meat. Quite unexpectedly, the inventor discovered that elevating the temperature of the claimed solubilized liquid protein protects the functional attributes of the protein. To be clear, it was not obvious to persons of ordinary skill at the time of the invention that elevating the temperature to the range of the soluble liquid protein could reduce pathogens while protecting the protein’s functional characteristics. Respectfully, this surprising and unexpected result is simply not disclosed in Hultin.


Fao.org (HEAT TREATMENT OF MEAT PRODUCTS) discloses the following:
In modern times, with longer distribution channels for meat and the popularity and steadily growing quantities of processed meat products on the markets, the hygienic aspects of heat treatment of such processed meats, which result in germ reduction, became increasingly important (page 1).
The thermal treatment at the end of the processing stage is therefore important for microbial control. It is the effective tool to reduce or eliminate the contaminating microflora (see Fig. 452) (page 1).
For processed meat products exact temperature control is indispensable, as the balance between two opposite requirements has to be found:
Heat treatment temperatures should be raised high enough to accomplish adequate microbial reduction for shelf life extension.
Heat treatment temperatures should be kept low enough to prevent deterioration of the eating Quality (page 4).
Principally, for heat treatment (also called “thermal treatment”) of meat and meat products, it can be distinguished between products which undergo
a. Heat treatment at temperatures below 100°C, mostly in the temperature range of 60 to 85°C, also called “pasteurization” or simply “cooking”.
b. Heat treatment at temperatures of above 100°C, also called “sterilization” (page 6).

Microorganisms are quickly killed when they are exposed to relatively high temperatures. Microorganisms can also be killed at relatively low hot temperatures, but longer heat treatment periods will be necessary in such cases (page 7).


Salmonella species, 100000 (105) microorganisms per gram
Treatment temperature 65°C
Decimal reduction time 6 sec
6 sec 6 sec 6 sec 6 sec 6 sec
105 -----→ 104 -----→ 103 -----→ 102 -----→ 101 --- --→100 = 30 sec
(In this example the temperature impact of 30 seconds at 65°C is needed for the elimination of the microbial load of originally 105/g) (page 7).

Table 4: Examples for heat resistance/ decimal reduction times of selected microorganisms (experimental results from various sources)
Vegetative organisms
50°C
55°C
60°C
65°C
70°C
75°C
80°C
E. coli
4-7 min
 
 
 
 
 
 
Salmonella ssp.
(average)
 
 
 
0.02-0.25 min
1.2 sec
 
 
Salmonella typhimurium
 
 
 
0.06 min
 
 
 
Salmonella senftenberg*
 
 
 
0.8-1 min
 
 
 
Salmonella typhi
 
 
 
 
 
1 sec
 
Mycobacterium tuberculosis
 
 
 
12-18 sec
 
5 sec
 
Listeria monocytogenes
 
 
5-8 min
 
0.1-0.3 min
 
 
Staph. aureus
 
 
 
0.2-2 min
 
 
2 sec
Campylobacter
1.1 min
 
 
 
 
 
 
Enterobacter
 
 
 
 
 
3 sec
 
Lactobacillus spp.
 
 
 
0.5-1 min
 
 
 
Spoilage bacteria, yeasts, moulds
 
 
 
0.5-3 min
 
 
 
Bacterial spores
100°C
105°C
110°C
121°C

Bacillus spp.
0.1-0.5 min
 
 
 

Bacillus cereus
5 sec
 
 
0.5 sec

Bacillus anthracis
15 min
 
 
 

Bacillus stearothermophilus
 
 
<300 min
4-5 min

Cl. botulinum type E
0.01 min
<1 sec
 
 

Cl. botulinum spp.
50 min
 
 
0.1-0.2 min


 
 
 
0.1-1.5 min



Therefore, one of ordinary skill in the art would have been motivated to modify Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS) and to employ heat treatment tmperatures and times as suggested by fao.org in order to achieve desired level of pathogens removal. Fao.org provides specific examples and guidance in terms of times and temperatures that are required to reduce the pathogen levels. Fao.org provides specific examples and guidance in terms of times and temperatures that are required to reduce salmonella levels. Therefore, to employ the times and temperatures as disclosed by fao.org would have been obvious.
Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In response to arguments regarding the Declaration under 37 C.F.R. § 1.132 of Stephen D. Kelleher signed on 01/17/2017, it is noted that Hultin’656 discloses the same method steps as instantly claimed. For example, claim 1 recites the following:
A process for producing a protein product wherein the protein product has a reduced pathogen level and retains functionality of raw meat, wherein the protein product is obtained from animal muscle tissue, the process comprises the steps of:
A)    homogenizing the animal muscle tissue and water, to thereby obtain a homogenate;
B)    adjusting the pH of the homogenate of step A) to solubilize the protein to obtain a solubilized liquid protein solution;
C)    --- elevating the solubilized liquid protein solution of step B) to an internal temperature of 158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 112 minutes such that 10;;
D) precipitating the protein from the chilled liquid protein solution of step D) to obtain a precipitated protein: and
wherein the precipitated protein has the reduced pathogen level as compared to a precipitated protein that has not undergone step C) and wherein the precipitated protein retains the functionality of raw meat.
As stated in the rejection above, Hultin et al discloses a process for isolating a protein component of animal muscle tissue by mixing a particulate form of the tissue with an acidic aqueous liquid having a pH below about 3.5 to produce a protein rich solution, treating solution to effect protein precipitation with further protein recovery (Abstract). 
In regard to steps (A), (B) and (D), Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is effected at a low pH below about 3.5, but not so low as to effect substantial destruction of proteins, preferably between about 2.5 and about 3.5 (page 5 § 3). 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

In regard to step (C), Hultin discloses Acid Solubilization Precipitation (ASP) process of the invention (ages 19-20). Hultin homogenizing animal muscle tissue in its dilution medium, lowering the pH of the homogenate to solubilize proteins, heating the solubilized protein to destroy possible pathogens and then raising the pH in order to precipitate proteins. In regard to step (C), Hultin “[a]t the stage in the process when the majority of proteins are in solution, processes such as heating (to destroy possible pathogens or enzymes), additive addition . Hultin is silent as to the specific temperature conditions for heating. However, Hultin is directed to the production of protein with improved functional properties (page 1). Hultin teaches that “… it would be desirable to provide such a process which produces a stable, functional, protein product which is particularly useful for human consumption” (page 5 § 2). Hultin also teaches heating proteins between the steps of solubilization and precipitation in order to destroy possible pathogens. Therefore, one of ordinary skill in the art would have been motivated to vary the time and temperature of the protein heating in order to achieve desired result of retaining protein functionality and at the same time destroying the possible pathogens. Stated somewhat differently, one of ordinary skill in the art would have been motivated to employ the temperature that is high enough to destroy pathogen, but is low enough to preserve protein functionality. The time and temperatures during heating are seen to have been result-effective variables that are routinely determinable. Further in regard to the temperature and time recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 


Conclusion: Chicken that was heated to a temperature of 160° F under physiological pH conditions (112.94) had a lower water binding ability when compared to chicken heated to the same temperature that had been pH adjusted to a soluble condition (low pH) prior to being readjusted to its physiological pH. Prior experiments from instant patent application demonstrated results of raw uncooked chicken at 140.2; unheated low pH proteins at 141.1; and low pH heated proteins at 224.2 percent moisture per gram of solid. The water binding ability of the protein of the present, invention is significantly improved compared to cooked protein, as described in Hultin ‘048.

Hence, the instant Declaration compares the water binding ability of the cooked chicken muscle cooked under low pH conditions to the cooked protein as described in Hutlin’048. 
In response to the experimental data presented in the Declaration, it is noted that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness Hutlin’048 is not the closest prior art of record. Furthermore, Hutlin’048 is no longer relied upon as a prior art. It is further noted that the evidence does not commensurate in scope with claims. Applicants’ had not presented the results of experimentation over the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). In this case, Hultin is directed to the production of protein with improved functional properties (page 1). Hultin teaches that “… it would be desirable to provide such a process which produces p]rotein functionalities of most concern to food scientists are solubility, water holding capacity, gelation, fat binding ability, foam stabilization and emulsification properties” (page 1 § 3). Hence, Hultin teaches production of functional protein and water holding/binding capacity as one of the most important properties of the functional protein. Therefore, increased water holding/binding capacity of the functional protein would have been expected. 
The Declaration under 37 CFR 1.132 signed 01/17/2017 is insufficient to overcome the rejection of claims 1-43 based upon Hultin et al (WO 99/11656) as set forth in the last Office action for the reasons as stated above. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
In response to arguments regarding the Declaration under 37 C.F.R. § 1.132 of Stephen D. Kelleher signed on 03/18/2019, it is noted that the Declarants states the following:
Surprisingly, it was found that, based on observation and empirical data, there was a clear delineation at pH 3.5 for protein products solubilized with acid, pasteurized and precipitated with base. Hultin ‘656 procedures use a pH of 3.5 or below to solubilize protein. Solubilization with an acid a pH of 3.5 or below, as used in Hultin ‘656, resulted in a brown colored product, whereas solubilization with an acid at a pH of 3.6 or above resulted in a red, raw7 looking functional protein, as evidenced by the photographs above. Specifically, after pasteurization, Procedure I Citric Acid < 3.5 has an average “a” value of 0.2 and Procedure IIHCL < 3.5 has an average “a” value of 2,8, and the product of the Inventive Procedure using a solubilization pH of 3.6 or above has an “a” value of 4.7. The “a” value of the product processed from the Inventive Procedure (pH of 3.6 or above) is about 1.5-20 times more than that of the product that was solubilized in a pH of less than 3.5.
In this case the independent claims do not recite the inventive pH range that leads to unexpected results showed in the Declaration. In response to the experimental data presented of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971). In this case the evidence does not commensurate in scope with claims. The Declaration under 37 CFR 1.132 signed 03/18/2019 is insufficient to overcome the rejection of claims 1-43 based upon Hultin et al (WO 99/11656) as set forth in the last Office action for the reasons as stated above. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VERA STULII/Primary Examiner, Art Unit 1791